Appeal by the defendant from a judgment of the Supreme Court, Kings County (Henry, J.), rendered January 4, 2008, convicting him of attempted criminal contempt in the second degree and harassment in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that he was deprived of his right to present a defense as a result of the Supreme Court’s refusal to grant him a further adjournment to secure the continued testimony of a witness. Any evidence that the defendant could have elicited from that witness would have been cumulative of evidence already elicited from three other defense witnesses (see People v Jackson, 41 AD3d 498, 499 [2007]; People v Mertens, 97 AD2d 595, 596 [1983]). Rivera, J.P., Angiolillo, Chambers and Austin, JJ., concur.